Citation Nr: 0926877	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The issue of service connection for a left knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service; lumbar spine pathology was not identified until 
approximately 2001. 

2.  The Veteran's current low back disorder is unrelated to 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran testified at the hearing before the undersigned 
that he suffered a fall aboard a ship, but his service 
treatment records do not reflect treatment for a fall.  
Further, his service treatment records are absent of any 
complaints of, treatment for, or diagnosis related to low 
back symptomatology.  Additionally, the separation 
examination shows a normal clinical evaluation of the spine.  
Therefore, the Board finds that no chronic low back disorder 
was noted in service. 

Next, post-service evidence does not reflect low back 
symptomatology for many years after service discharge.  
Shortly after the Veteran filed his claim, he underwent a VA 
examination in November 2004.  An X-ray reportedly showed 
degenerative arthritis.  The diagnosis was "degenerative 
disease of the lumbar spine."  This is the first recorded 
symptomatology associated with a low back disorder, coming 
some 35+ years after discharge.  

In addition to the absence of documented post-service 
symptomatology related to a low back disorder for many years 
after discharge, the evidence includes statements from the 
Veteran asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
asserted that he injured his low back in service and has had 
problems ever since.

	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  

First, the Board emphasizes the multi-year gap between 
discharge from active duty service (1967) and initial 
recorded symptoms related to a low back disorder in 2004 (a 
37-year gap).  Even accepting the Veteran's statements at the 
hearing that he sought treatment "6 or 8 years" before, 
this would date symptoms to 2001, at the earliest, a 34-year 
gap.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where Veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

	Next, the Board finds that the Veteran's reported history of 
continued low back disorder since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he has reported that his low back disorder began in 
service, the separation examination was absent of any 
complaints.  Moreover, the post-service evidence does not 
reflect complaints related to a low back disorder for 
approximately 34 years following active service.
	
	Further, the Veteran claims of the date of onset are 
internally inconsistent.  While he reported to the VA 
examiner that symptoms began in service, he testified that 
his back first started to bother him 6 or 8 years ago.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence).

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for 34 years following 
active duty discharge and inconsistent dates of onset of 
symptoms, and finds his recollections as to symptoms 
experienced in the distant past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not been established, either through the 
competent evidence or through his statements. 

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, no treating or examining 
health care provider has ever established a causal 
relationship between the Veteran's complaints and active duty 
service.  Further, he has not provided any affirmative 
evidence supporting his contention that his current disorder 
is related to service. 

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that he is competent to report symptoms as they 
come to him through his senses, low back pathology is not the 
type of disorder that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and  certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and requested service treatment records.  
Further, the Veteran submitted service treatment records.  
And he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in May 2009.  

Moreover, the Board finds that another VA examination is not 
warranted.  The Veteran was provided a VA examination in 
November 2004 and, given the absence of in-service evidence 
of chronic manifestations of the disorder on appeal, the 
absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the claim, a remand for another VA examination 
would unduly delay resolution.  

In addition, the Board finds that the medical evidence of 
record is sufficient to make a decision on the claim.  
Therefore, remand for another VA examination is not 
warranted.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied. 


REMAND

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

First, the Board finds that a medical opinion should be 
obtained with respect to the claim for a left knee disorder.  
Of note, he has raised the question of aggravation of a 
preexisting left knee disorder.  Specifically, his 
involvement in a motor vehicle accident prior to service was 
noted on his entrance examination, but the focus was on 
residual scarring.  Thereafter, he was treated twice in 
service for left knee pain in service in the vicinity of a 
"painful scar."  However, he did not report left knee 
symptomatology for many years.  Nonetheless, he has been 
diagnosed with left knee joint effusion with strain.

While the Board finds the Veteran's statements are an 
indication that his current disorder may be associated with 
or aggravated by service, there is insufficient competent 
evidence on file for the VA to make a decision on the claim.  
To that end, given the competent statements of continuity of 
symptomatology provided by the Veteran, the Board finds that 
a VA examination is required under McLendon v. Nicholson, 20 
Vet. App. 79 (2006) to determine whether his current pain and 
effusion are causally related to active service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment 
records from the VA Medical Center in 
Atlanta, Georgia, for the period from May 
2009 to the present.  Any negative search 
result should be noted in the record.

2.  Schedule the Veteran for an 
examination to evaluate the relationship 
between his left knee complaints and 
active duty service.  The examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (i.e., a 
probability of 50 percent or higher) that 
his current symptoms are causally related 
to service, or, if preexisting left knee 
pathology is shown, whether his 
preexisting left knee injury was 
aggravated by service.  Any opinions 
offered should be accompanied by a clear 
rationale consistent with the evidence of 
record.

The claims file, including the private 
medical records and any other statements 
received, must be reviewed in conjunction 
with the examination and the examiner 
must indicate that such review occurred. 

3.  Upon completion of the above, 
readjudicate the issue on appeal, to 
include any treatment records that have 
not been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


